DISMISS and Opinion Filed February 27, 2017




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-00056-CV

                          SHERRELLE WILLIAMSON, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                      On Appeal from the County Court at Law No. 2
                                Kaufman County, Texas
                            Trial Court Cause No. 12C-011-2

                            MEMORANDUM OPINION
                Before Chief Justice Wright and Justices Lang-Miers and Brown
                               Opinion by Chief Justice Wright
       Before the Court is appellant’s motion to withdraw her appeal. Appellant has informed

the Court that she no longer wishes to pursue this appeal. Accordingly, we grant appellant’s

motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




130056F.P05                                       /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

SHERRELLE WILLIAMSON, Appellant                   On Appeal from the County Court at
                                                  Law No. 2, Kaufman County, Texas.
No. 05-13-00056-CV       V.                       Trial Court Cause No. 12C-011-2.
                                                  Opinion delivered by Chief Justice Wright.
THE STATE OF TEXAS, Appellee                      Justices Lang-Miers and Brown,
                                                  participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee, THE STATE OF TEXAS, recover its costs of this appeal
from appellant, SHERRELLE WILLIAMSON.


Judgment entered February 27, 2014




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE




                                            –2–